Citation Nr: 0932559	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a sinus condition.  

2.  Entitlement to service connection for residuals of a 
Hepatitis B infection.  

3.  Entitlement to service connection for a heart condition.  

4.  Entitlement to service connection for tuberculosis.  

5.  Entitlement to service connection for a bilateral fungus 
infection of the feet.  

6.  Entitlement to service connection for residuals of a cold 
weather injury, manifested by dermatitis of the hands and 
feet, bilaterally.  

7.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee.  

8.  Entitlement to an effective date earlier than March 18, 
2004 for service connection for patellofemoral syndrome of 
the right knee.  

9.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee.  

10.  Entitlement to an effective date earlier than March 18, 
2004 for service connection for patellofemoral syndrome of 
the left knee.  

11.  Entitlement to an initial rating in excess of 10 percent 
for right ankle sprain with history of fracture.  

12.  Entitlement to an effective date earlier than March 18, 
2004 for service connection for right ankle sprain with 
history of fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran's active military service extended from June 1975 
to August 1978 and from April 1979 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In October 2007, the Board remanded the case to afford the 
Veteran a hearing.  In June 2008, a hearing was held at the 
RO before the undersigned Veterans Law Judge, who is 
rendering this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  A transcript of the hearing is in the 
record.  

In November 2008, the Board remanded the case for further 
development.  The requested development resulted in a 
Decision Review Officer (DRO) at the agency of original 
jurisdiction (AOJ) granting service connection for 
patellofemoral syndrome of the right and left knees and a 
right ankle sprain, with history of fracture.  In May 2009, 
the Veteran filed a timely notice of disagreement (NOD) with 
the ratings and effective dates assigned.  A statement of the 
case (SOC) on these issues is not of record.  Where a 
claimant files a NOD and the AOJ has not issued a SOC, the 
issue must be remanded to the AOJ for an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  These issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

As to the other issues, the requested development has been 
completed.  The Board now proceeds with its review of the 
appeal of those issues.  


FINDINGS OF FACT

1.  The Veteran does not have a sinus disorder, to include 
sinus headaches, sinus conjunctivitis, sinus rhinitis, sinus 
cough, and sinus related GERD (gastroesophageal reflux 
disease).  

2.  The Veteran does not have any disability as the result of 
a Hepatitis B infection.  

3.  The Veteran does not have a heart disorder, to include a 
murmur.  

4.  The objective findings of positive PPD tests are 
laboratory test results that are not, in and of themselves, 
representative of a disability for VA compensation purposes.  
The Veteran does not have tuberculosis.  

5.  The Veteran does not have a bilateral foot condition, 
other than that related to cold weather injury, as the result 
of disease or injury during his active service.  

6.  The Veteran has residuals of a cold weather injury during 
his active service, manifested by increased callous 
formation, minimal onychomycosis, and cold sensitivity.  


CONCLUSIONS OF LAW

1.  A sinus disorder, to include sinus headaches, sinus 
conjunctivitis, sinus rhinitis, sinus cough, and sinus 
related GERD (gastroesophageal reflux disease), was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

2.  Residuals of a Hepatitis B infection were not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

3.  A heart condition, including a murmur, was not incurred 
in or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

4.  Tuberculosis was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

5.  A bilateral foot condition, other than that related to 
cold weather injury, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

6.  Residuals of a cold weather injury, manifested by 
increased callous formation, minimal onychomycosis, and cold 
sensitivity, were incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in May 2004.  This letter 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of his claim in September 2004.  A supplemental 
notice letter was issued in December 2008.  This letter again 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
It also provided information regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a supplemental 
statement of the case issued in April 2009.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a hearing and VA examinations.  
Medical opinions have been obtained.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

At his June 2008 Board hearing, the Veteran gave sworn 
testimony to the effect that the claimed conditions began in 
service.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Of significance in this case is the need for evidence of a 
current disability.  It is not enough to show injury during 
service, there must currently be a residual disability.   
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There 
must be a current disability.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).   

Sinus Condition

In March 2004, the Veteran claimed service connection for a 
sinus condition to include sinus headaches, sinus 
conjunctivitis, sinus rhinitis, sinus cough, and sinus 
related GERD (gastroesophageal reflux disease).  

The service treatment records do not document any sinus 
complaints, findings, or diagnoses.  

On VA examination in July 1997, there were no complaints, 
findings, or diagnoses relating to sinuses, headaches, 
conjunctivitis, rhinitis, cough, or GERD.  Examination of the 
head, eyes, ears, nose and throat was unremarkable.  The 
lungs were clear.  In the abdomen, the liver, kidneys and 
spleen were not palpable and there were no masses.  

The report of the initial VA optometry examination, in June 
1998, shows the Veteran had myopia and presbyopia.  Otherwise 
his ocular health was excellent.  The conjunctivae were white 
and quiet.  

The Veteran's abdomen was benign and his lungs were clear 
when he was seen at the VA urgent care clinic in September 
1998.  

The report of the comprehensive VA optometry examination, in 
July 2000 shows the Veteran had myopia and presbyopia.  
Otherwise his ocular health was normal.  The conjunctivae 
were white and quiet.  

When the Veteran was seen for orthopedic complaints, in April 
2001, his eyes were normal except for arcus senilis, 
bilaterally.  His lungs were clear and his abdomen was 
benign.  

The report of the October 2001 VA optometry examination 
reflects diagnoses of myopia and presbyopia.  Otherwise, the 
Veteran's ocular health was normal.  The conjunctivae were 
white and quiet.  

Reports from private physicians followed the Veteran's 
admission to a private hospital in February 2002 after a 
syncopal episode.  Fiberoptic esophagogastroduodenoscopy with 
distal gastric biopsy disclosed an area of localized 
gastritis and probable shallow ulcer in the antrum.  Testing 
was positive for H. pylori.  Otherwise, the esophagus and 
duodenum were normal.  

When seen at the VA clinic for routine care, in April 2002, 
his eyes were examined and no conjunctivitis was noted.  His 
lungs were clear and his abdomen benign.  There were no 
complaints, findings or diagnoses involving headaches, 
conjunctivitis, rhinitis, cough, or GERD.  

Endoscopy in October 2003 revealed a narrow pylorus, atrophic 
gastritis, and white plaques consistent with esophageal 
candidiasis and esophagitis.  GERD was not reported.  
However, in January 2004 and subsequent occasions, the 
Veteran's problems were listed as including GERD.  This was 
not linked to sinusitis.  

The Veteran came in for new glasses in July 2004.  He had 
myopia and presbyopia and his ocular health was considered 
excellent.  

On optometry consult, in January 2006, the conjunctivae were 
white and quiet.  The assessment was myopia and presbyopia.  
His ocular health was considered excellent for both eyes.  

The report of the November 2008 optometry consult reflects 
the presence of pinguecula nasally and temporally in both 
eyes and ocular melanosis in both eyes.  A pinguecula is a 
yellowish spot of proliferation on the bulbar conjunctiva 
near the sclerocorneal junction, usually seen on the nasal 
side, seen in elderly people.  Dorland's Illustrated Medical 
Dictionary, 1295 (28th ed., 1994).  Melanosis oculi is 
usually a congenital condition in which there is a diffuse 
increase in pigmentation of the uveal tract and often of the 
more superficial ocular tissues.  Dorland's, at 1005.  The 
assessment was simple myopia right eye, compound myopic 
astigmatism left eye with presbyopia; and good ocular health.  

On VA examination in February 2009, the claims folder was 
reviewed.  It was reported that the Veteran had never had 
sinus infections.  He did have recurring nasal stuffiness.  
He did not have a nasal discharge or symptoms of sinusitis.  
It appeared that he had intermittent allergic sinusitis of no 
consequence.  He was not receiving treatment at that time.  
Examination of the sinuses revealed there was no tenderness 
over either sinus and there was no obstruction to air flow in 
either nostril.  The diagnosis was recurring nasal 
stuffiness; no evidence of bacterial sinusitis.  

Conclusion

As a lay witness, the Veteran is competent to report the 
symptoms he may experience from time to time.  38 C.F.R. 
§ 3.159(a) (2008).  However, he does not have the medical 
training and experience necessary to diagnose sinusitis or to 
link it to various problems or to his active service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In this case, the 
medical records show that he has been repeatedly and 
extensively examined by private and VA doctors in the years 
since he retired from his active service career.  None of 
those doctors have diagnosed the claimed disabilities.  The 
medical records form a preponderance of evidence that shows 
the Veteran does not have the claimed sinus condition, sinus 
headaches, sinus conjunctivitis, sinus rhinitis, sinus cough, 
and sinus related GERD.  In the absence of the claimed 
disorders, service connection cannot be granted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

Residuals of a Hepatitis B Infection

The Veteran reports that Hepatitis was diagnosed in 1991, 
while on active duty.  

The service treatment records show that, on blood donation in 
November 1992, the Veteran was found to be positive for a 
Hepatitis B core antigen.  On follow up examination in 
January 1993, he appeared healthy.  Testing was positive for 
Hepatitis B core and surface antigens.  In February 1993, the 
assessment was past history of Hepatitis B and recovered.  
The Veteran was not infectious for Hepatitis B.  On general 
examination in May 1993, all pertinent findings, including 
skin and abdominal viscera, were normal.  

There were no relevant complaints, findings or diagnoses on 
VA examination in July 1997.  In the abdomen, the liver, 
kidneys and spleen were not palpable and there were no 
masses.  

The Veteran's abdomen was benign when he was seen at the VA 
clinic in September 1998, April 2001, and April 2002.  

A report from a private physician, J. E. B., M.D., shows the 
Veteran was hospitalized, in September 2000, with a history 
of nausea, vomiting, and abdominal pain.  Admission 
examination showed his abdomen was nontender.  There was no 
guarding rebound or masses.  Tests resulted in the diagnosis 
of abnormal liver function tests possibly secondary to passed 
gallbladder stone.  

On private hospitalization, in February 2002, the history of 
a diagnosis of Hepatitis B was considered and an endoscopy 
was used to determine if there were related esophageal 
varices.  The esophagus turned out to be normal, while the 
stomach had gastritis and an H. pylori infection.  

The Veteran was seen at the VA clinic in March 2004 and 
Hepatitis B was noted to be manifested by AB positive, 
antigen negative studies.  No current complaints or symptoms 
were associated with this notation.  

In July 2004, it was noted that the Veteran had some elevated 
laboratory studies, including liver function tests (LFT's), 
most likely secondary to alcohol (ETOH) abuse.  

The Veteran was seen at the VA general medical clinic in July 
2005 and Hepatitis B was noted to be manifested by AB 
positive, antigen negative studies.  No current complaints or 
symptoms were associated with this notation.  It was noted 
that there were some elevated laboratory studies and it was 
recommended that the Veteran stop all alcohol.  

The Veteran was seen for a liver consult in September 2005.  
Laboratory studies and medical history were reviewed.  His 
abdomen had normal bowel sounds.  It was soft, flat and 
nontender.  There were no masses, hepatosplenomegaly, or 
dilated veins.  Discussion of the laboratory results 
concluded that his abnormal liver function tests were 
probably due to alcohol abuse.  Abstinence was emphasized.  

On return to the liver clinic, in November 2005, the results 
of laboratory studies were discussed and medical history was 
reviewed.  His skin showed no cutaneous stigmata of liver 
disease.  His head, eyes, ears, nose, and throat had 
nonicteric sclera and were normocephalic and atraumatic.  

When seen at the VA general medical clinic in August 2006 and 
July 2007, Hepatitis B was noted to be manifested by AB 
positive, antigen negative studies.  On both occasions, 
review of the file and examination of the Veteran led to the 
assessment that he had a history of elevated liver function 
tests, with no symptoms.  

In September 2008, colonoscopy was recommended for colorectal 
screening.  The Veteran's abdomen was noted to be benign.  In 
October 2008, it was described as soft, nontender, 
nondistended, with no rebound or guarding.  Liver and spleen 
were normal.  There were positive bowel sounds.  

The report of the February 2009 VA examination shows the 
claims folder was reviewed.  The Veteran recounted that in 
the early 1990's, he was found to have hepatitis when he 
volunteered to give blood and was refused.  He could not be a 
blood donor but was otherwise asymptomatic.  There was no 
abdominal pain, nausea, vomiting, diarrhea, constipation, or 
change in bowel consistency or stools.  Examination of the 
abdomen showed the liver, kidneys and spleen were not 
palpable.  There was no jaundice or symptoms of chronic liver 
disease.  The diagnosis was Hepatitis-B seropositivity, 
asymptomatic.  

Conclusion

For the purposes of the laws providing compensation benefits 
to veterans, a disability is an impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  That means that not all medical 
findings or test results are "disabilities" within the 
meaning of the laws providing compensation.  In this case, we 
again note that the Veteran has had extensive medical care 
since service by both private and VA doctors.  None of them 
have found any evidence of active hepatitis.  The Veteran may 
have a positive result on the blood test for Hepatitis B, but 
this has not been medically linked to any current impairment.  
Thus, the Veteran's positive test result is not a disability 
for which service connection can be granted.  Here again, the 
medical records provide a preponderance of evidence.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

A Heart Condition

The Veteran, in his March 2004 claim, reported that a heart 
murmur was diagnosed in 1990 while he was stationed in Korea.  

The service treatment records do not document any heart 
complaints, findings, or diagnoses.  On VA examination in 
July 1997, there were no complaints, findings, or diagnoses 
relating to his heart.  Examination revealed normal heart 
tones and no murmurs.  Pulse and blood pressure were within 
normal limits.  

Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In this case, there is no competent 
medical evidence that any degree of cardiovascular disease 
was manifested during the year after the Veteran completed 
his active service.  

When he was seen at the VA urgent care clinic, in September 
1998, the Veteran's heart had a regular rate and rhythm, 
without murmurs, rubs or gallops.  A blood pressure within 
normal limits was noted in November 1998.  

The report of private hospitalization in September 2000, by 
Dr. J. E. B., has a primary diagnosis of abnormal liver 
function tests possibly secondary to passed gallbladder 
stone.  Admission examination showed the Veteran's heart was 
regular.  

On private hospital admission, in February 2002, for 
gastrointestinal complaints, the Veteran's blood pressure was 
normal, but his heart rate was in the tachycardiac range.  
The next day, the rate was normal.  There was no 
cardiovascular diagnosis.   

On visits to the VA clinic, in April 2001, April 2002, and 
March 2004, the Veteran's blood pressure and pulse were 
within normal limits and his heart had a regular rate and 
rhythm.  His heart had a regular rate and rhythm in April 
2004.    

On examination at the VA liver clinic, in November 2005, the 
Veteran's heart had normal first and second heart sounds, no 
murmurs, or rubs.  

When seen at the VA general medical clinic in August 2006 and 
July 2007, the Veteran's pulse and blood pressure were within 
normal limits.  

In September 2008, colonoscopy was recommended for colorectal 
screening.  The Veteran's pulse was 109.  His blood pressure 
was within normal limits.  His heart had a regular rate and 
rhythm.  In October 2008, the heart was again noted to have a 
regular rate and rhythm.  

On the February 2009 VA examination, the claims folder was 
reviewed.  The Veteran reported that he was told, in the 
early 1980's, that he had a heart murmur.  He had no chest 
pain, shortness of breath, paroxysmal nocturnal dyspnea, 
orthopnea, or peripheral edema.  His blood pressure was 
normal.  He had never been treated for a heart condition.  He 
was asymptomatic at that time.  Physical examination showed 
blood pressures of 138/96, 136/90, and 134/84.  Pulse was 
114.  Jugular venous pressure was normal.  Heart tones were 
normal.  There were no murmurs.  The diagnosis was history of 
heart murmur, no longer present.  

Conclusion

Once again, the Board notes that the Veteran has been 
repeatedly seen by private and VA doctors in the years since 
his active service.  No murmurs have been heard and no heart 
disease has been diagnosed.  Here, too, the findings of the 
trained medical professionals form a preponderance of 
evidence that overwhelms the Veteran's claim and establishes 
that he does not have a heart murmur or other heart disorder.  
In the absence of a disability, service connection cannot be 
established.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Tuberculosis

The Veteran claims that he contracted tuberculosis (TB) while 
on active duty and that he currently suffers from residuals 
of that disease.  He states that he was diagnosed positive 
for TB in 1994.  However, there is simply no medical evidence 
that he ever contracted tuberculosis in service or that he 
has a current disability related to tuberculosis.  Therefore, 
his claim must be denied.  

The Veteran's service treatment records show that he had a 
positive response to a purified protein derivative (PPD) test 
in January 1995.  Further testing was ordered.  The 
assessment was that the Veteran was a TB skin test reactor.  
A note dated in February 1995 shows that he had no symptoms 
of active TB.  As a preventative precaution, he received 
medication through August 1995.  Notes show that there were 
no signs or symptoms of toxicity to the medication.  There 
was no report of any symptoms of active TB.  

A X-ray study in January 1997 disclosed apical thickening.  A 
sputum test was done.  On consultation, in February 1997, the 
test results were reviewed.  It was specified that the 
Veteran had no signs or symptoms of acute TB.  

On VA examination in July 1997, there were no complaints, 
findings, or diagnoses relating to his lungs.  They were 
clear on examination.  

The report of private hospitalization in September 2000, by 
Dr. J. E. B., has a primary diagnosis of abnormal liver 
function tests possibly secondary to passed gallbladder 
stone.  Admission examination showed the Veteran's lungs had 
no rales or wheezes.  

The Veteran's lungs were clear when he was seen at the VA 
clinic in September 1998, April 2001, April 2002, March 2004, 
and April 2004.  

The report of the November 2005, examination at the VA liver 
clinic, shows the Veteran's lungs had symmetrical expansion 
and clear breath sounds, bilaterally.  There were no 
crackles.  

In September 2008, colonoscopy was recommended for colorectal 
screening.  The Veteran's lungs were clear to auscultation.  
In October 2008, the chest was symmetrical and lungs were 
clear to auscultation.  

The report of the February 2009 VA examination shows that the 
claims folder was reviewed.  The Veteran's history was 
discussed.  He had a positive TB test in 1994 and underwent 6 
months of therapy.  He had no side effects and recovered 
quite well.  Physical examination showed his lungs to be 
clear.  The diagnosis was TB converter, asymptomatic.  



Conclusion

The service treatment records do not show that the Veteran 
contracted tuberculosis while on active duty, nor do they 
make any reference to respiratory problems which could 
reflect a potential manifestation of misdiagnosed 
tuberculosis.  See Struck v Brown, 9 Vet. App. 145 (1996).  

Indeed, the only evidence which suggests possible exposure to 
tuberculosis is a positive PPD test in 1995.  The PPD test is 
used to determine if someone has developed an immune response 
to the bacterium that causes tuberculosis.  This response can 
occur if someone currently has tuberculosis, if they were 
exposed to it in the past, or if they received the BCD 
vaccine against tuberculosis.  See http://Medicine.Net.com.  
In other words, a person can have been infected with the 
bacteria that causes tuberculosis - thereby resulting in a 
positive PPD test - but not actually have active 
tuberculosis.  Many people are infected with the bacteria 
that cause tuberculosis, but only a few of these people 
(about 10%) go on to develop tuberculosis.  See 
http://FamilyDoctor.org. 

In short, the positive PPD test is merely a laboratory 
finding and does not constitute a disability for VA 
compensation purposes.  As previously noted, the term 
"disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1.  See Allen, at 448.  A mere symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 283-4 (1999).  The Veteran's 
positive PPD test represents only evidence of past infection 
and not an actual disability in and of itself for which VA 
compensation benefits are payable.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability).  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of 
tuberculosis.  As the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Hence, the appeal is denied.  

A Bilateral Foot Condition

In March 2004, the Veteran claimed benefits for a chronic 
fungal infection of his feet, to include onychomycosis.  

The service treatment records do not show any complaints, 
findings, or diagnoses relating to the Veteran's feet, or the 
skin of the feet.  On VA examination in July 1997, there were 
no complaints, findings, or diagnoses relating to his feet or 
skin.  

When the Veteran was seen at the VA urgent care clinic in 
September 1998, his extremities had no clubbing, cyanosis, or 
edema.  Pulses were intact, bilaterally.  Skin examination 
was normal.  

In March 2004, VA clinical notes showed scattered, dark well 
healed lesions on the suprascapular region, bilaterally.  
There was no indication of skin disease involving the feet.  

On examination at the VA liver clinic, in November 2005, it 
was noted that the Veteran's skin showed no stigmata of liver 
disease.  The extremities had no peripheral edema or palmar 
erythema.  Musculoskeletal findings were within normal 
limits.  There were no findings involving the feet or the 
skin of the feet.  

The report of the February 2009 VA examination shows the 
Veteran reported dropping a bed on his right foot in 1979.  
He developed a hematoma, but there were no residual problems.  
He did not have any complaints of pain, weakness, or 
fatigability.  He did not use corrective devices and there 
was no industrial impairment.  Examination disclosed entirely 
normal feet, bilaterally.  There was no painful motion, 
weakness, instability, or tenderness.  There was no 
functional limitation to standing or walking.  His gait was 
normal and his Achilles tendons were vertical.  The diagnosis 
was history of traumatic hematoma to his right great toe, 
with no residual problem.  

With reference to the original claim for service connection 
for foot disorder, in March 2004, the Veteran claimed 
benefits for a chronic fungal infection of his feet, to 
include onychomycosis.  On the February 2009 VA examination, 
the examiner specified that the Veteran did not have any 
fungal infections.  The examiner did identify minimal 
onychomycosis and linked it to cold exposure.  Thus, the 
onychomycosis will be discussed below, with the claimed cold 
exposure symptoms.  

Conclusion

Once again, there is no competent medical evidence of a 
current disability (other than those granted service 
connection, below).  In the absence of a current disability, 
the claim cannot be granted.  The medical records and 
opinions form a preponderance of evidence that outweighs the 
Veteran's claims.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Residuals of a Cold Weather Injury,
Manifested by Dermatitis of the Hands and Feet, Bilaterally.

In his March 2004 claim, the Veteran asserted that he had a 
cold weather injury to his hands and feet and chronic cold 
weather dermatitis from serving 3 tours in Korea.  

The service treatment records do not show any complaints, 
findings, or diagnoses relating to residuals of a cold 
weather injury or of dermatitis of the hands and feet.  On VA 
examination in July 1997, there were no complaints, findings, 
or diagnoses relating to residuals of a cold weather injury 
or of dermatitis of the hands and feet.  The extremities had 
good peripheral pulses and no peripheral edema.  

When the Veteran was seen at the VA urgent care clinic in 
September 1998, his extremities had no clubbing, cyanosis, or 
edema.  Pulses were intact, bilaterally.  Skin examination 
was normal.  

On examination at the VA liver clinic, in November 2005, the 
Veteran's extremities were noted to have no peripheral edema 
or palmar erythema.  

The report of the February 2009 VA examination shows the 
claims folder was reviewed.  The Veteran told the examiner 
that he had been stationed in Korea and developed tingling in 
his toes during that time.  The tingling had gone away.  He 
did have consistently cold fingers and toes.  That occurred 
whether the weather was warm or cold and did not occur prior 
to his service in Korea.  He had no symptoms of neuropathy.  
He had no symptoms of pain, weakness, or fatigability.  
Examination for residuals of cold weather injury revealed 
that he did not have any signs of peripheral neuropathy in 
either the upper or lower extremities, but did have vasospasm 
of fingers and toes.  The examiner considered this to be 
consistent with his medical history, the cause of which was 
unclear.  There was slight onychomycosis of the great toes of 
both feet and thickening of calluses out of proportion to the 
normal wear and tear.  The examiner believed this to be 
consistent with a cold injury.  He had no breakdown of the 
skin, symptoms of reflex sympathetic dystrophy, fungal 
infections, hyperhidrosis or paresthesias.  He did not have 
Reynaud's phenomenon but appeared to have cold sensitization.  
The color of the feet was normal, without pallor.  The 
diagnosis was cold exposure with residuals being increased 
callous formation, minimal onychomycosis, and cold 
sensitivity.  

Conclusion

A VA examiner has determined that the Veteran had residuals 
of cold exposure.  The question then becomes whether that 
cold exposure was, as likely as not, during the Veteran's 
active service.  As a lay witness, the Veteran is competent 
to report serving 3 tours in Korea and being exposed to cold 
while there.  Since his retirement from service, he has 
resided in the moderate climate of central California.  
Consequently, the most probable source of cold exposure was 
in Korea during his active service.  Giving the Veteran the 
benefit of the doubt, the Board finds that he has residuals 
of cold exposure during service, including increased callous 
formation, minimal onychomycosis, and cold sensitivity.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a sinus condition is denied.  

Service connection for residuals of a Hepatitis B infection 
is denied.  

Service connection for a heart condition is denied.  

Service connection for tuberculosis is denied.  

Service connection for a bilateral foot condition is denied.  

Service connection for residuals of a cold weather injury, 
manifested increased callous formation, minimal 
onychomycosis, and cold sensitivity is granted.  


REMAND

As noted above, in April 2009, a DRO at the AOJ granted 
service connection for patellofemoral syndrome of the right 
and left knees and a right ankle sprain, with history of 
fracture.  In May 2009, the Veteran filed a timely NOD with 
both the ratings and the effective dates assigned.  A SOC on 
these issues is not of record.  Where a claimant files a NOD 
and the AOJ has not issued a SOC, the issue must be remanded 
to the AOJ for an SOC.  Manlincon.  

Accordingly, the issues of:  entitlement to an initial rating 
in excess of 10 percent for patellofemoral syndrome of the 
right knee; entitlement to an effective date earlier than 
March 18, 2004 for service connection for patellofemoral 
syndrome of the right knee; entitlement to an initial rating 
in excess of 10 percent for patellofemoral syndrome of the 
left knee; entitlement to an effective date earlier than 
March 18, 2004 for service connection for patellofemoral 
syndrome of the left knee; entitlement to an initial rating 
in excess of 10 percent for right ankle sprain with history 
of fracture; and, entitlement to an effective date earlier 
than March 18, 2004 for service connection for right ankle 
sprain with history of fracture are REMANDED for the 
following action:

The AOJ should review the ratings and 
effective dates for the service-connected 
patellofemoral syndrome of the right knee, 
patellofemoral syndrome of the left knee, 
and right ankle sprain with history of 
fracture.  If the highest ratings and 
earliest possible effective dates are not 
granted, the appellant and his 
representative should be provided a SOC.  
An appropriate period of time should be 
allowed for response.  

The Veteran is notified that if he wishes to pursue appeals 
on these issues, he must respond to the SOC with a timely 
substantive appeal.  He need take no action until notified.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


